Citation Nr: 1204587	
Decision Date: 02/07/12    Archive Date: 02/16/12

DOCKET NO.  08-07 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a chronic viral infection to include Epstein-Barr virus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1965 to December 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran filed an initial claim of entitlement to service connection for chronic viral infection (claimed as mononucleosis) in July 1997.  His claim was denied in a March 1998 rating decision.  The Veteran did not appeal the denial.

In November 2011, the Veteran presented sworn testimony during a videoconference hearing, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims folder.

The December 2006 rating decision also denied service connection for posttraumatic stress disorder (PTSD).  The Veteran perfected an appeal as to that issue.  In a July 2011 rating decision, service connection was granted for PTSD and a 30 percent disability rating was assigned.  To the Board's knowledge, the Veteran has not disagreed with that decision.  That matter has accordingly been resolved.  See Grantham v. Brown, 114 F.3d 1136 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second NOD must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).


FINDINGS OF FACT

1.  By a March 1998 decision, the RO denied the Veteran's claim of entitlement to service connection for chronic viral infection (mononucleosis); the Veteran did not appeal.

2.  Evidence received since the RO's March 1998 decision relates to an unestablished fact necessary to substantiate the claim of service connection for chronic viral infection and it raises a reasonable possibility of substantiating the underlying claim.

3.  The Veteran is currently diagnosed with a chronic viral infection, specifically, chronic Epstein-Barr virus.

4.  It is as likely as not that the Veteran's chronic Epstein-Barr virus is traceable to his period of active military service.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen a claim of service connection for chronic viral infection.  38 U.S.C.A. § 5018 (West 2002); 38 C.F.R. § 3.156 (2011).

2.  The Veteran has chronic Epstein-Barr virus that is the result of disease or injury incurred during active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A claim for service connection for chronic viral infection (mononucleosis) was previously denied by the RO in March 1998.  The Veteran did not file a notice of disagreement as to the March 1998 RO decision and that decision therefore became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103 (1997).

As a result of the finality of the March 1998 RO decision, the Veteran's claim for service connection for chronic viral infection may now be considered on the merits only if new and material evidence has been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).  Section 3.156(a) of title 38, Code of Federal Regulations provides the following definitions:  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a); see Hodge v. West, 155 F.3d 1356, 1359 (Fed. Cir. 1998).  In making the determination of materiality, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board notes that it must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Id.  Further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Id. at 1384; see Butler v. Brown, 9 Vet. App. 167, 171 (1996).

To determine whether new and material evidence has in fact been submitted, the Board first must compare the evidence submitted since the previous final denial with evidence previously of record.  If the newly submitted evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not merely cumulative of other evidence that was then of record, it will be considered "new evidence" under 38 C.F.R. § 3.156(a).  If the evidence is in fact new, the Board will then consider whether it is also material.

In this regard, the Board notes that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  See id.

In this case, the evidence of record at the time of the March 1998 RO decision included the Veteran's claim, service records showing he had mononucleosis in 1966, and a December 1997 VA examination report.  The December 1997 VA examiner noted that the Veteran "states that in 1966 while he was stationed at Altus Air Force Base he had an episode of severe sore throat in which he was unable to eat.  He was hospitalized for a few weeks and ran a high temperature and had severe malaise at that time.  He states that he was diagnosed with mononucleosis.  He complains of problems since then."  The examiner further documented the Veteran's report that "he has periodic episodes of chills lasting up to six to eight hours at a time several times a year . . . He also states that every year he gets the flu quite severely and it is associated with sore throat and malaise."  The examiner rendered the following findings:  "[d]isease activity reveals I am unable to detect any significant lymphatic or hemic disorders in this patient;" on physical examination, "[t]here are no enlarged lymph nodes.  The spleen is not enlarged; as to diagnosis, [n]o identifiable lymphatic disorder."

In March 1998, the RO denied the Veteran's original claim of entitlement to service connection for chronic viral infection (mononucleosis) upon finding that "[t]he claim was not well grounded because there was no evidence of a current diagnosis of a disease or disability caused by the Veteran's mononucleosis in service."

Evidence received since the March 1998 RO decision consists of VAMC outpatient treatment records, Social Security Administration (SSA) record, statements from the Veteran, and internet evidence submitted by the Veteran in support of his claim.

Notably, a February 2007 VA treatment record indicated that laboratory results are "consistent with chronic active Epstein-Barr virus."  A May 2007 infectious disease consultation note reported that the Veteran had a "history of Epstein-Barr virus which was diagnosed in 1966 - was hospitalized at that time and was treated with in-patient hospitalization.  He has had issues of fatigue, arthritis, developed rash in 1997 and even before that and diagnosed with fibromyalgia three years ago.  Has been on multiple medications for the same since then.  He also had a skin biopsy which showed leukocytoclastic vasculitis."  The treating physician noted that "as this time, [we are] unsure if all his current symptoms are to be explained by his Epstein-Barr virus."  Additionally, a July 2007 VA rheumatology treatment note documented the following findings, "Epstein-Barr studies consistent with re-activated infection."  A diagnosis of "possible chronic Epstein-Barr virus" was also noted at that time.  An April 2008 VA infectious disease consultation reported that the Veteran was diagnosed with chronic Epstein-Barr virus.  The treatment record further stated that the Veteran does not have "recurrent infections" and explained that "[c]hronic Epstein-Barr virus is not treated, it is considered a 'chronic fatigue syndrome' diagnosis." A May 2008 State of Oklahoma Disability Determination Division history and physical also noted a past and continuing diagnosis of Epstein-Barr virus.

The Board finds that the VA treatment records, in particular the May 2007 and April 2008 infectious disease consultations and July 2007 rheumatology treatment note, suggest that the Veteran is currently diagnosed with chronic Epstein-Barr virus, which is potentially related to his military service.  This evidence is new as it was not previously of record when the prior decision was made.  Further, it is material because it is supporting evidence of a current diagnosis of chronic active Epstein-Barr virus and possible nexus between a currently diagnosed chronic Epstein-Barr virus and military service.  See Hickson v. West, 12 Vet. App. 247, 253 (1999) (establishing service connection requires evidence of a nexus between the claimed in-service disease or injury and the present disability).  It is also material because, as discussed in further detail below, it triggers VA duty to assist.  See Shade, supra.

As a result, the Board finds that the May 2007 and April 2008 VA infectious disease consultations and July 2007 VA rheumatology treatment note which are presumed credible, see Justus, supra, constitute new and material evidence.  The evidence relates to an unestablished fact necessary to substantiate the underlying claim and it raises a reasonable possibility of substantiating the claim.  Accordingly, the claim of service connection for chronic viral infection is reopened with the submission of new and material evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Turning to the underlying merits of the claim of service connection, it should be noted generally that service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

In order to establish service connection for a claimed disorder, there must be (1) competent and credible evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent and credible evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009), Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2011).

The Veteran contends that his currently diagnosed chronic Epstein-Barr virus is due to his military service.  The Board has reviewed the evidence of record and finds that there is sufficient evidence to support the Veteran's contentions.

As indicated above, service records show that the Veteran was diagnosed with "infectious mononucleosis" in 1966 after complaining of malaise, sore throat and pain on swallowing, fever, as well as "post-nasal discharge which at times was bloody due to epistaxis."  Following treatment, he was discharged to full duty in March 1966 with certain modifications.  The Veteran's December 1966 service separation examination did not document a continuing diagnosis of mononucleosis or any viral infection; nor did it document any sequelae of the infection.  He was discharged in December of 1966.  The Veteran has asserted that he continued to suffer from symptoms related to mononucleosis, including recurrent flu symptoms and joint pain dating from his release from service.  See, e.g., the November 2011 Board hearing transcript.  The December 1997 VA examination report documents the Veteran's description of recurrent episodic symptoms of chills, flu, sore throat, and malaise.

The Veteran has not been afforded a VA examination as to the issue of medical nexus.  However, based upon the evidence of record, the Board finds that there is sufficient evidence of record to link the currently diagnosed chronic active Epstein-Barr virus to the Veteran's in-service mononucleosis infection.

As to the question of whether the Veteran's in-service infectious mononucleosis was due to Epstein-Barr virus, VA treatment records dated in September 2006 support this contention.  Specifically, the treating rheumatologist opined, "I talked to lab director - he interpreted labcorp report as showing past infection and no current or chronic infection.  I do not know why these tests were ordered as he has a known history of Epstein-Barr virus infection in the service..."  Although the Veteran's Epstein-Barr virus may have had a period of dormancy (see the September 2006 VA treatment record), he was diagnosed with chronic reactivated Epstein-Barr virus in February 2007.  See the VA treatment record dated February 2007 stating that "labs [are] consistent with chronic active Epstein-Barr virus."

Moreover, the Veteran submitted an article from the American Academy of Family Physicians journal which documented that "[i]nfectious mononucleosis is a clinical syndrome caused by Epstein-Barr virus."  Additionally, as indicated above, a May 2007 infectious disease consultation record noted the Veteran's diagnosis of chronic Epstein-Barr virus and further explained that the Veteran had a "history of Epstein-Barr virus which was diagnosed in 1966 - was hospitalized at that time and was treated with in-patient hospitalization.  He has had issues of fatigue, arthritis, developed rash in 1997 and even before that and diagnosed with fibromyalgia three years ago.  Has been on multiple medications for the same since then.  He also had a skin biopsy which showed leukocytoclastic vasculitis."  Additionally, a July 2007 VA rheumatology treatment note documented the following findings:  "Epstein-Barr studies consistent with re-activated infection."  An April 2008 VA infectious disease consultation confirmed a diagnosis of chronic Epstein-Barr virus, but further clarified that the Veteran does not have "recurrent infection" and "[c]hronic Epstein-Barr virus is not treated, it is considered a 'chronic fatigue syndrome' diagnosis." Further, a May 2008 State of Oklahoma Disability Determination Division history and physical also noted a past and continuing diagnosis of Epstein-Barr virus.

In sum, the Board finds that the Veteran has a current diagnosis of chronic Epstein-Barr virus that likely had its genesis at the time of the Veteran's in-service diagnosis and treatment for infectious mononucleosis.  Resolving reasonable doubt in favor of the Veteran, the Board concludes that service connection for chronic Epstein-Barr virus is warranted.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).


ORDER

Entitlement to service connection for chronic Epstein-Barr virus is granted.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


